Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 103

Claims 1, 4-9, 13-14, and 16- 20 are rejected under 35 USC 103(a) as being unpatentable over US 9997079 Paczan et al. in view of Trompf et al. US 5949367. 

        As to claim 1,  Paczan teaches a method comprising: transmitting, from a device, a radar signal to an object (transmitting pulse radar signal by UAV 114 to identified object 102, see col.6 lines 11-20), wherein the object comprises at least one rotary blade (object 102 is rotorcraft with rotary blade, col. 5 lines 30-40); receiving, at the device, a reflected signal from the object (UAV 114 uses pulse radar signal and receives reflected pulse signal from object 102, col.6 lines 11-20), the reflected signal comprising a doppler signature caused by movement of the at least one rotary blade (col.5 lines 41-57 and col6 lines 11-20 the reflected pulse generated use pulse radar signature); and classifying the object by applying an algorithm to the reflected signal to yield a classification (degerming object type, i.e. classifying of object 102 by comparing features to known database to determine known object type via signal processor module 310, see col.6 lines 33-56), a respective doppler signature for each of a plurality of objects (reflected pulse generated by doppler signature caused by movement of plurality of objects, col.5 lines 30-40), each respective object of the plurality of objects having a respective rotary blade (an object within the plurality of objects includes nearby UAV 116 that have rotary blade, col.5 lines 30-40).
       Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

    As to claim 4, the cited art teaches the method of claim 1, further comprising: receiving at the device an audio signal associated with the object (Paczan col.9 lines 59-col.10 line 5); and classifying the object by applying algorithm to the reflected radar signal and the audio signal to yield the classification (Paczan col.5 lines 41-57, col.9 lines 59-col.10 line 5), wherein the algorithm is trained utilizing labeled audio signals (Paczan col.9 line 59-col.10 line 21). 
      Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

     As to claim 5, the cited art teaches the method of claim 1, further comprising: receiving at the device an optical signal associated with the object (Paczan col.9 lines 1-24); and classifying the object by applying the algorithm to the reflected radar signal and the optical signal to yield the classification (Paczan col.5 lines 41-57 and col.9 lines 1-24), wherein the algorithm is trained utilizing labeled optical signals (col.9 lines 1-24). 
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

     As to claim 6, Paczan teaches the method of claim 1, further comprising: receiving at the device an audio signal associated with the object (col.9 line 59-col.10 line 5); receiving at the device an infrared signal associated with the object (col.5 lines 41-57, col.15 lines 4-18); receiving at the device an optical signal associated with the object (col.9 lines 1-24); and classifying the object by applying the learning algorithm to the reflected radar signal the infrared signal, the audio signal and the optical signal to yield the classification (col.8 lines 33-56 and col 15 lines 42-64), wherein the algorithm is trained utilizing labeled audio signals, labeled infrared signals and labeled optical signals (col.8 lines 33-56 and col.15 lines 19-64).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

     As to claim 7, cited art teaches the method of claim 1, further comprising: determining, by the algorithm, a moving pattern associated with the object (Paczan col.3 line 59-col.4 line 6, col.8 lines 33-56) based on one or more of the reflected radar signal (Paczan col.6 lines 11-20), an audio signal associated with the object, an infrared signal associated with the object and an optical signal associated with the object (Paczan col.9 line 59- col. 10 line 5, col.10 lines 22-51, and col.9 lines 1-44); and classifying the object by applying the algorithm to the moving pattern to yield the classification (Paczan col.11 line 52-col.12 line 4), wherein the algorithm is trained utilizing labeled moving patterns (Paczan col. 8 lines 33-56).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 
As to claim 8, cited art teaches claim 7, wherein moving patterns comprise one of patterns of flying object or patterns of movement of ground based objects (Paczan col.11 lines 7-35).

As to claim 9, cited art teaches claim 7, wherein moving pattern is based at least in part on moving patterns associated with a group of objects (Paczan col.11 lines 7-51).
     As to claim 13, the cited art teaches the method of claim 1, wherein the object comprises one of a ground-based object or a flying object (object 102 in Paczan includes flying object such as UAV 116 or rotorcraft or stationary object such as building, factory, antenna, see col.5 lines 30-40).      As to claim 14, Paczan teaches a system comprising a processor and computer readable storage medium having instruction stored which, when executed by processor, cause the processor to perform operations (flight management system 300 is comprised of processor 302 and computer readable storage media 304 storing instructions executed by processor 302 to perform operations such as identifying object, store flight plans, see fig.3, col.8 lines 17-67) comprising: 
     transmitting, from a device, a radar signal to an object (transmitting pulse radar signal by UAV 114 to identified object 102, see col.6 lines 11-20), wherein the object comprises at least one rotary blade (object 102 is rotorcraft with rotary blade, col. 5 lines 30-40); 
      receiving, at the device, a reflected signal from the object (UAV 114 uses pulse radar signal and receives reflected pulse signal from object 102, col.6 lines 11-20), the reflected signal comprising a doppler signature caused by movement of the at least one rotary blade (col.5 lines 41-57 and col6 lines 11-20 the reflected pulse generated use pulse radar signature); 
     and classifying the object by applying an algorithm to the reflected signal to yield a classification (degerming object type, i.e. classifying of object 102 by comparing features to known database to determine known object type via signal processor module 310, see col.6 lines 33-56), a respective doppler signature for each of a plurality of objects (reflected pulse generated by doppler signature caused by movement of plurality of objects, col.5 lines 30-40), each respective object of the plurality of objects having a respective rotary blade (an object within the plurality of objects includes nearby UAV 116 that have rotary blade, col.5 lines 30-40).
       Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

     As to claim 16, Paczan teaches the system of claim 14, further comprising: receiving at the device an audio signal associated with the object (col.9 line 59-col.10 line 5) and classifying the object by applying the learning algorithm to the reflected radar signal the infrared signal, the audio signal and the optical signal to yield the classification (col.8 lines 33-56 and col 15 lines 42-64), wherein the algorithm is trained utilizing labeled audio signals, labeled infrared signals and labeled optical signals (col.8 lines 33-56 and col.15 lines 19-64).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

As to claim 17, Paczan teaches the system of claim 14, further comprising: receiving at the device an audio signal associated with the object (fig.3 col.8 lines 17-67 and col.9 lines 1-24) and classifying the object by applying the learning algorithm to the reflected radar signal and the optical signal to yield the classification (col.5 lines 41-57, col. 9 lines 1-24, and col.8 lines 33-56 and col 15 lines 42-64), wherein the algorithm is trained utilizing labeled audio signals, labeled infrared signals and labeled optical signals (col.8 lines 33-56 and col.15 lines 19-64).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

     As to claim 18, Paczan teaches the system of claim 14, further comprising: receiving at the device an audio signal associated with the object (col.9 line 59-col.10 line 5); receiving at the device an infrared signal associated with the object (col.5 lines 41-57, col.15 lines 4-18); receiving at the device an optical signal associated with the object (col.9 lines 1-24); and classifying the object by applying the learning algorithm to the reflected radar signal the infrared signal, the audio signal and the optical signal to yield the classification (col.8 lines 33-56 and col 15 lines 42-64), wherein the algorithm is trained utilizing labeled audio signals, labeled infrared signals and labeled optical signals (col.8 lines 33-56 and col.15 lines 19-64).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 

As to claim 19, cited art teaches the system of claim 14, further comprising: determining, by the algorithm, a moving pattern associated with the object (Paczan col.3 line 59-col.4 line 6, col.8 lines 33-56) based on one or more of the reflected radar signal (Paczan col.6 lines 11-20), an audio signal associated with the object, an infrared signal associated with the object and an optical signal associated with the object (Paczan col.9 line 59- col. 10 line 5, col.10 lines 22-51, and col.9 lines 1-44); and classifying the object by applying the algorithm to the moving pattern to yield the classification (Paczan col.11 line 52-col.12 line 4), wherein the algorithm is trained utilizing labeled moving patterns (Paczan col. 8 lines 33-56).
     Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 
       As to claim 20, Paczan teaches a system (flight management system 300) comprising: a radar component that transmits a radar signal and receives a reflected radar signal from an object (pulse radar signal to emit and receive pulses, i.e. signal, from object 102, col.6 lines 11-20), the reflected signal comprising a Doppler signature of the object (reflected pulse was generated using pulse radar signature and has associated oppler signature caused by object 102, col.5 lines 41-57, col.6 lines 11-20); an infrared receiving component that receives an emitted infrared signal from the object (optical sensor 316 receives emitted EM energy in IR spectrum from object 102, col.15 lines 4-18); a microphone that receives an audible signal generated by the object (acoustic sensor 318 is a microphone, which captures acoustic signals reflected by object 102, col.2 lines 45-51, col.9 lines 59-65); a camera that receives an optical signal associated with the object (optical sensor 316 is a camera that captures images containing object 102, col.2 lines 51-54, col.9 lines 1-24); and a module that receives one or more signals comprising one or more of the reflected radar signal, the emitted infrared signal, the audible signal, or the optical signal, and utilizes the one or more signals to yield a classification of the object (signal processor module 310 receives signals generated from sensors and uses the signals to identify object type associated with source of transmission from object 102, col.2 lines 55-60, col.15 lines 42-64).
       Paczan doesn’t expressly teach the algorithm is a machine learning algorithm.  
       However, Trompf teaches applying machine learning algorithm (using machine learning algo to analyze input features M derived from object using neural network NET, col.3 lines 1-16, col. 4 lines 55-67), wherein the machine learning algo is trained utilizing a respective doppler signature for each of a plurality of objects (neural network learns with training data in accordance with an algo from doppler signal to recognize and classify different objects, including airplanes and ships, col.3 liens 14-56 and col.6 lines 64-col.8 line 4). 
           It would have been obvious to a skilled artisan to modify Paczan by modifying algorithm of Paczan to apply a machine learning algorithm, where the machine learning algo is trained utilizing respective doppler signature for each of the objects, as taught by Trompf, in order to increase reliability of classification assurance specifically for propellers, and to understand propeller condition and performance using neural network (see Trompf, col.1 lines 40-50). 
      
Claim 2 is rejected under 35 USC 103(a) as being unpatentable over Paczan and Trompf, of record, in view of Chang et al. US 4814768. 
     As to claim 2, cited art teaches the method of claim 1. Cited art of Paczan and Trompf don’t expressly teach wherein the radar signal comprises frequencies between 30 MHz and 300 GHz. However, Chang teaches this range (esp. c.f. abstract teaching 30 MHz to 300 MHz radar emission). It would be obvious for a skilled artisan to modify Paczan in view of Trompf by including radar signal frequencies between the cited range, as taught by Chang, in order to take advantage of well-known radar frequency range that provides reliable return signals. Claims 3 and 15 are rejected under 35 USC 103(a) as being unpatentable over Paczan and Trompf, of record, in view of Guice et al. US 6653971. 

     As to claim 3, the cited art teaches the method of claim 1, further comprising: receiving at the device an infrared signal associated with the object (Paczan col.5 lines 41-57, col.15 lines 4-18); and classifying the object by applying the machine learning algorithm to the reflected radar signal and the infrared signal to yield the classification (Paczan col.8 lines 33-56, col.9 lines 1-24, col.15 lines 55-64).
    Paczan and Trompf don’t expressly teach wherein the machine learning algorithm is trained utilizing labeled infrared signals.
     However, Guice teaches machine learning algo trained utilizing labeled infrared signals (esp. c.f. col.16 lines 45-67 and col.18 lines 4-64 in context of fig.12).
     It would have been obvious to modify Paczan and Trompf by using algorithm of Guice in order to take advantage of enhanced classification of detected targets to determine if targets are harmful or friendly through the use of neural network applied and continuously trained by previously known and unknown detected targets. 

      As to claim 15, the cited art teaches the system of claim 14, further comprising: receiving at the device an infrared signal associated with the object (Paczan col.5 lines 41-57, col.15 lines 4-18); and classifying the object by applying the machine learning algorithm to the reflected radar signal and the infrared signal to yield the classification (Paczan col.8 lines 33-56, col.9 lines 1-24, col.15 lines 55-64).
    Paczan and Trompf don’t expressly teach wherein the machine learning algorithm is trained utilizing labeled infrared signals.
     However, Guice teaches machine learning algo trained utilizing labeled infrared signals (esp. c.f. col.16 lines 45-67 and col.18 lines 4-64 in context of fig.12).
     It would have been obvious to modify Paczan and Trompf by using algorithm of Guice in order to take advantage of enhanced classification of detected targets to determine if targets are harmful or friendly through the use of neural network applied and continuously trained by previously known and unknown detected targets. 

Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Paczan and Trompf, in view of US 2017/0129603. 

As to claim 10, Paczan and Trompf teach the method of claim 1 but not expressly that a payload being carried by the object based on one or more of the reflected radar signal, an audio signal associated with the object, an infrared signal associated with the object and an optical signal associated with the object to yield a payload classification, algorithm is trained utilizing labeled payloads. However, US 2017/0129603 teaches a payload being carried by the object based on one or more of the reflected radar signal, an audio signal associated with the object, an infrared signal associated with the object and an optical signal associated with the object to yield a payload classification, algorithm is trained utilizing labeled payload (esp. c.f. [0136]). It would have been obvious to modify Paczan and Trompf by using US 2017/0129603 teaching in order to modulate the payload carried by object based on the reflected signals associated with object for streamlining payload classification. Claims 11-12 are rejected under 35 USC 103(a) as being unpatentable over Paczan and Trompf, in view of US 2017/0092138.

As to claim 11, cited art teaches claim 1, but Paczan and Trompf don’t expressly teach transmitting instruction based on classification to aerial vehicle scheduling and routing module. However, US 2017/0092138 teaches transmitting instruction based on classification to aerial vehicle scheduling and routing module ([0045] and [0003]). It would’ve been obvious to modify Paczan and Trompf by transmitting instruction based on classification to aerial vehicle scheduling and routing module, as taught by US 2017/0092138, for the benefit of protection and security of devices and property from unauthorized users or other aerial vehicles when avoidance is not possible (see [0003] of US 2017/0092138).

As to claim 12, Paczan and Trompf teach claim 1 but don’t expressly teach deploying, based on the classification, an aerial vehicle to engage with the object. However, US 2017/0092138 teaches deploying, based on the classification, an aerial vehicle to engage with the object ([0037, 0003]). It would’ve been obvious to modify Paczan and Trompf by transmitting instruction based on classification to aerial vehicle scheduling and routing module, as taught by US 2017/0092138, for the benefit of protection and security of devices and property from unauthorized users or other aerial vehicles when avoidance is not possible (see [0003] of US 2017/0092138).     
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646